Citation Nr: 1104461	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  99-22 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus Type 2 with erectile dysfunction.

2.  Entitlement to an initial, compensable disability rating for 
glaucoma.

3.  Entitlement to an initial disability rating in excess of 10 
percent each for peripheral neuropathy of the upper extremities.

4.  Entitlement to an initial disability rating in excess of 10 
percent each for peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1972.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision that denied 
service connection for PTSD.  The Veteran timely appealed.  In 
November 1999, the Veteran testified during a hearing before RO 
personnel.

In September 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  
Subsequently, the provisions of 38 C.F.R. § 19.9 were 
invalidated.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in November 2003, 
the Board remanded the matter to the RO or VA's Appeals 
Management Center (AMC) for initial consideration of the recently 
developed evidence and further action.   

In an August 2005 decision, the Board denied service connection 
for PTSD.  

The Veteran appealed the August 2005 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2006 Joint Motion for Remand, the parties moved to vacate 
the Board decision and remand the case to the Board.  The Court 
granted the motion.  Thereafter, the case was returned to the 
Board.

In December 2007, the Board again remanded the matter, consistent 
with the Court's order.

These matters also come to the Board on appeal from RO rating 
decisions in May 2008 and in November 2009 that, in pertinent 
part, denied a disability rating in excess of 20 percent for 
diabetes mellitus Type 2 with erectile dysfunction; and granted 
service connection for peripheral neuropathy of the upper 
extremities, each evaluated as 10 percent disabling effective 
August 2006; granted service connection for peripheral neuropathy 
of the lower extremities, each evaluated as 10 percent disabling 
effective August 2006; and granted service connection for 
glaucoma evaluated as 0 percent (noncompensable) disabling 
effective February 2009.  The Veteran timely appealed for higher 
disability ratings.

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Because the issue of 
entitlement to a TDIU had been adjudicated by the RO in May 2008 
and the Veteran did not appeal, and there is evidence that the 
Veteran is currently employed, the Board finds it unnecessary to 
remand that matter for further action.

The matter of service connection for bilateral cataracts, 
claimed as secondary to service-connected diabetes 
mellitus Type 2, has been raised by the record 
(February 2009 VA contract examination) but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of service connection for PTSD, and for higher initial 
disability ratings for peripheral neuropathy of the upper and 
lower extremities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus with erectile dysfunction has 
been treated with insulin and a restricted diet, but has not 
required restriction or regulation of activities; no penile 
deformity has been demonstrated.

2.  For the period from February 17, 2009, to September 16, 2009, 
the Veteran's service-connected glaucoma has been manifested by 
best corrected visual acuity of 20/20 in each eye. 

3.  For the period from September 17, 2009, the Veteran's 
service-connected glaucoma has been manifested by best corrected 
visual acuity of 20/20 in each eye, and has required the use of 
medicated eye drops for increased eye pressure. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus with erectile dysfunction are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an initial, compensable disability 
evaluation for glaucoma, for the period from February 17, 2009, 
to September 16, 2009, have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.76, 
4.79, Diagnostic Codes 6013, 6066 (2010).

3.  The criteria for a 10 percent disability evaluation for 
glaucoma, for the period from September 17, 2009, have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.76, 4.79, Diagnostic Code 6013 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the 
Federal Circuit has addressed the amount of notice required for 
increased rating claims, essentially stating that general notice 
is adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Through October 2006, January 2009, and April 2009 
letters, the RO and AMC notified the Veteran of elements of 
service connection, the elements of an increased rating claim, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.  

In each of the letters, the RO or AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran has also appealed for a higher initial 
disability rating assigned following the grant of service 
connection for glaucoma.  Hence, the Board has characterized the 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective date 
of the grant of service connection.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims decided on appeal, reports of which 
are of record and appear adequate.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2010), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2010).

A.	 Diabetes Mellitus Type 2 with Erectile Dysfunction 

Service connection has been established for diabetes mellitus 
Type 2 with erectile dysfunction, effective February 11, 2002.  
The RO has evaluated the disability under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, as 20 percent disabling. 

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is for application when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent evaluation 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

Under Diagnostic Code 7913, Note (1), complications such as 
erectile dysfunction are rated as part of the diabetic process 
unless they are compensably disabling, in which case they are 
rated separately.

In August 2006, the Veteran reported taken insulin injections, as 
well as his previously prescribed diabetic medications.  He also 
reported that he was under the supervision of a nutritionist for 
a modified diet, to help improve his quality of life.  

During a VA examination in February 2008, the Veteran reported 
the onset of diabetes mellitus in 2002.  The Veteran reported 
that he started to take medications for treatment in 2006.  His 
current treatment was insulin more than once daily.  Examination 
revealed no diabetic skin abnormalities; all four extremities, 
including peripheral pulses, were normal.  There were no 
functional impairments of bowel or bladder, and the examiner 
noted that erectile dysfunction was a complication of diabetes 
mellitus.  The Veteran reported no treatment for erectile 
dysfunction.  His medical history reflects no restriction in 
ability to perform strenuous activities.  Nor did the examiner 
find significant effects on usual occupation or daily activities.

VA outpatient treatment records, dated in September 2008 
(Volume 4), reflect that the Veteran's diabetes mellitus Type 2 
was well controlled with current medications.
     
The Veteran underwent a VA contract examination in February 2009.  
He reported being on restricted diet, and reported taken an 
insulin injection and prescribed diabetic medications.  The 
Veteran reported taken no medications for erectile dysfunction, 
and reported that there was no current restriction of activities.  
Diagnostics tests confirmed the presence of diabetes mellitus.

VA outpatient treatment records, dated in June 2009 (Volume 4), 
reflect that the Veteran's diabetes mellitus Type 2 was 
uncontrolled; and that the Veteran needed to become diet 
compliant, and see an endocrinologist to change his diabetic 
medications.  Records show improved control in October 2009.
  
Here, none of the Veteran's treatment reports include a 
recommendation that the Veteran regulate his activities in order 
to treat his diabetes mellitus, so as to warrant an increased 
evaluation.  "Regulation of activities" has been defined as the 
situation where the Veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  61 
Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  Medical 
evidence is required to show that occupational and recreational 
activities have been restricted. Camacho v. Nicholson, 21 Vet. 
App. 360, 364 (2007).

Here, the evidence shows that the Veteran's diabetes mellitus 
requires insulin and a restricted diet.  Thus, in the absence of 
medical evidence that the Veteran's diabetes mellitus requires 
regulation of activities, the preponderance of the evidence is 
against awarding an evaluation in excess of 20 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

The evidence also reflects that the Veteran has erectile 
dysfunction, and that he receives special monthly compensation 
for loss of use of a creative organ.

Pursuant to Diagnostic Code 7522, a 20 percent disability rating 
is assigned for deformity of the penis, with loss of erectile 
power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Here, the Veteran reported that he had not received any treatment 
or medications for erectile dysfunction, and he did not claim 
that he had penile deformity.  In fact, the report of a February 
2008 VA examination (Volume 3) reveals that the Veteran's penis 
and testicles were normal.  The examiner also noted that 
ejaculation was normal, and vaginal penetration was possible.  
The Veteran refused a genitourinary examination in February 2009 
and evidence that could have been used to evaluate his erectile 
dysfunction is unavailable.  See 38 C.F.R. § 3.655 (2010).  
Hence, a separate evaluation for erectile dysfunction is not 
warranted.  See 38 C.F.R. § 4.115b Diagnostic Code 7522 (2010).

B.  Glaucoma

Service connection has been established for glaucoma.  The RO 
assigned a 0 percent (noncompensable) disability rating under 
38 C.F.R. § 4.79, Diagnostic Code 6013, pertaining to open-angle 
glaucoma.

The provisions of 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 
6066, pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses or contact lenses.  38 
C.F.R. § 4.76.
 
Blindness in one eye, having only light perception, will be 30 
percent disabling if visual acuity in the other eye is 20/40 or 
better.  Blindness in both eyes having only light perception 
warrants a 100 percent rating.  38 C.F.R. § 4.79, Diagnostic 
Codes 6062 to 6066.



Vision defect in one eye will be considered 10 percent disabling 
if visual acuity is 20/100 in one eye and 20/40 in the other eye, 
20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 
20/40 in the other eye, or when visual acuity is 20/50 in both 
eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Vision defect in one eye will be considered 20 percent disabling 
if visual acuity is 20/200 in one eye and 20/40 in the other eye, 
20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye 
and 20/50 in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 
6066.

Vision defect in one eye will be considered 30 percent disabling 
if visual acuity is 20/200 in one eye and 20/50 in the other eye, 
20/100 in one eye and 20/70 in the other eye, or 20/70 in both 
eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066.  Higher 
evaluations are assignable for more impaired visual acuity.

In this case, the report of a February 2008 VA examination found 
no visual symptoms related to the Veteran's diabetes mellitus.  
At that time, reaction of pupils to light and accommodation were 
normal.  Visual acuity and visual fields were normal.  
Fundoscopic examination was normal, and no cataract was present.

During a February 2009 VA contract examination, the Veteran 
reported having visual problems.  Bilateral cataracts were noted.  
The Veteran reported a mild decrease in visual acuity, and 
reported no current treatment for his eye condition.  He reported 
no trauma to the eye.  Fundoscopic examination revealed inferior 
myelication of area around lower arcades and asymmetric optic 
nerve cupping of the left eye.  Slit lamp examination revealed 
trace (not significant) cataract for each eye.  Tonometry 
pressure was 16 for each eye, which was normal in value.  Present 
eye disease was glaucoma suspect 2 degrees to asymmetric optic 
nerve head cupping.  Retinal photography was performed for 
baseline.  Examination revealed corrected visual acuity of 20/20 
in each eye for both distance and near vision.  

On September 17, 2009, the Veteran reported using medicated eye 
drops for increased eye pressure.

In this case, the Veteran clearly is not blind in either eye.  
The objective evidence does not reflect that an initial, 
compensable disability rating is warranted base on impaired 
vision.
 
Since the effective date of the grant of service connection for 
glaucoma, the evidence reflects the Veteran's visual acuity as 
20/20 for each eye.  For a compensable evaluation when the 
Veteran is neither blind nor has loss of use of one eye, the 
central visual acuity of one eye must be 20/40 or worse.  
38 C.F.R. § 4.79, Diagnostic Code 6066.  Here, no more than a 
noncompensable disability rating for the Veteran's glaucoma based 
on central visual impairment is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).  

The Board notes that, as of September 17, 2009, the Veteran began 
using medicated eye drops for treatment of glaucoma.

Pursuant to Diagnostic Code 6013, open-angle glaucoma will be 
evaluated based on visual impairment due to open-angle glaucoma, 
but will receive a minimum evaluation of 10 percent if continuous 
medication is required.

Resolving all doubt in the Veteran's favor, these symptoms 
approximate the criteria for a minimum 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 6013, on the 
basis of required continuous medication since September 17, 2009.  
The disability has worsened and resulted in increased eye 
pressure.  Accordingly, staged rating, pursuant to Fenderson, 
supra, is applicable.

C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disabilities 
have not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran has not reported any lost time from work, or other 
economic impact from the disabilities. There is no evidence of 
recent hospitalizations.

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for diabetes mellitus with erectile 
dysfunction is denied.

An initial, compensable disability evaluation, for the period 
from February 17, 2009, through September 16, 2009, for glaucoma 
is denied.

A 10 percent disability rating for glaucoma, for the period from 
September 17, 2009, is allowed, subject to the pertinent legal 
authority governing the payment of monetary awards.


REMAND

PTSD 

The clinical assessments of PTSD, the Veteran's report of a 
continuity of symptomatology, and statements identifying 
stressors consistent with the places, types, and circumstances of 
the Veteran's service; satisfy the requirement for evidence that 
the current condition may be related to service.  Kowalski v. 
Nicholson, 19 Vet App 171 (2005).  In this case, while the 
Veteran reported a continuity of PTSD symptoms, there is no 
competent medical opinion specifically confirming that any 
claimed stressor is adequate to support a diagnosis of PTSD, and 
linking any current PTSD to the claimed in-service stressor.

Service connection requires a current medical diagnosis of PTSD, 
medical evidence of a nexus between current symptomatology and 
the specific claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor actually occurred.  
See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he served in Vietnam 
from October 1970 to October 1971.  A record of assignments for 
this period of active service is not available.

A social history, dated in August 1996, includes the following 
stressors reported by the Veteran:  Three months prior to the 
Veteran's departure from Vietnam, a Chinook helicopter in Tuy Hoa 
blew up on landing when its rotors hit an object; four of the 
five soldiers aboard the helicopter burned to death.  Tuy Hoa was 
always on yellow alert, but went to red alert on three occasions.  
One of the Veteran's friends was stabbed one night in a fight at 
the barracks.  Another member of the Veteran's unit became drunk 
one night and began shooting up the barracks with his M-16.  The 
Veteran developed survivor's guilt after two men who replaced the 
Veteran on night perimeter were ambushed and killed (Volume 1).

Records from the Veteran's treating psychiatrist, William E. 
Coopword, M.D., dated in February 1998, reflect that the Veteran 
was assigned to helicopter base operations that provided 
necessary radio communications for flight missions; and that his 
location and duty assignment provided minimum contact with enemy 
troops and direct combat engagements.  Despite minimal combat 
exposure, the Veteran described several notable experiences that 
contribute to residual recurrent memories (Volume 1).

Attempts to corroborate the Veteran's claimed stressors have been 
unsuccessful.  Although the U.S. Armed Services Center for Unit 
Records Research reported in January 2001 that it could not 
document the incident involving the Chinook helicopter, there was 
noted a helicopter crash report which occurred in July 1971 
involving a subordinate unit of the 14th Transportation Battalion 
(Volume 2).
  
In July 2010, VA amended its adjudication regulations regarding 
claims for service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor.  The amendment eliminates the requirement of evidence 
corroborating the occurrence of claimed in-service stressors 
related to the Veteran's fear of hostile military or terrorist 
activity, and provides that the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended 
to facilitate timely processing of these claims, and is 
applicable to claims pending before VA on the effective date of 
the final rule (July 13, 2010), as well as to claims filed after 
that date.

The record is unclear as to whether the Veteran has a current 
diagnosis of PTSD.  Service connection has recently been 
established for a mood disorder (claimed as anxiety, depression, 
and stress), evaluated as 30 percent disabling effective August 
2006.

The Board is required to analyze the credibility and probative 
value of the evidence of record.  Under these circumstances, an 
examination is needed to determine whether the Veteran currently 
meets the criteria for a diagnosis of PTSD based on the in-
service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2010).  

Peripheral Neuropathy of the Upper and Lower Extremities

In evaluating the Veteran's request for higher initial disability 
ratings, the Board considers the medical evidence of record.

The report of a February 2008 VA examination reveals that 
sensation function was decreased for both the upper and lower 
extremities.  It was reported that nerves affected in the upper 
extremities included the medial, ulnar, and radial; the nerves 
affected in the lower extremities included the sural and deep 
peroneal.

Nerve conduction studies in March 2008 were all normal, except 
for findings consistent with a right carpal tunnel syndrome grade 
2.  There also was clinical evidence of a polyneuropathy 
involving small fibers that testing did not detect.  Findings of 
paralysis, neuritis, or neuralgia were absent.  Diagnoses 
included peripheral neuropathy of upper and lower extremities, 
restless leg syndrome, and right upper extremity carpal tunnel.

During a February 2009 VA contract examination, the Veteran 
reported having current symptoms of tingling and numbness in his 
extremities.  Motor function of each extremity was normal.  
Sensory function of the upper extremities was normal, and sensory 
function of the lower extremities revealed neuritis.

For evaluation purposes, there is neither any indication as to 
the primary (or dominant) nerve involved for each extremity (to 
avoid pyramiding), nor any opinion as to the current severity of 
the Veteran's peripheral neuropathy.

The criteria for rating diseases of the peripheral nerves are 
based on paralysis, neuritis, or neuralgia.  Because the evidence 
shows that the Veteran's upper and lower extremities are 
functional, it is clear that the peripheral neuropathy does not 
produce complete paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a (Diseases of the 
Peripheral Nerves).

Neuritis of a peripheral nerve, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain-at times excruciating-is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  38 C.F.R. § 4.124 (with 
exceptions not relevant here).

Specifically, the examiner should, to the extent possible, 
distinguish symptoms attributable to the service-connected 
peripheral neuropathy of the upper extremities from those 
attributable to any nonservice-connected disability (e.g., carpal 
tunnel syndrome).  

Thus, VA cannot rate the service-connected peripheral neuropathy 
of the upper and lower extremities without further medical 
clarification.  Hence, the Veteran is entitled to a new VA 
examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-
95 (1995).

Moreover, adjudication of the claims for higher initial 
disability ratings should include specific consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time based on the facts found), pursuant to 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by a VA psychiatrist to determine whether 
the diagnostic criteria for PTSD are met.  
The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the claims 
file.

All necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  

The examiner should determine whether the 
Veteran currently suffers from PTSD related 
to his fear of hostile military or terrorist 
activity while on active duty and whether it 
is adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror. 

The examination report should include the 
complete rationale for all opinions 
expressed. The examiner should provide a 
rationale for the opinions.  The examiner 
should reconcile the opinions with the April 
2008 VA examination report (Volume 3).

2.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and extent of any diabetic 
neuropathy of the upper and lower 
extremities.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner(s), 
and the report of the examination(s) should 
note review of the file. The examination 
may include nerve conduction velocity and 
electromyographic studies, if indicated, 
and any other indicated test or study.  

The examiner should identify all current 
neurological symptoms associated with the 
diabetic neuropathy.  The examiner should 
specify the nerves involved, note whether 
there is associated atrophy, or weakness; 
and express an opinion as to the severity 
of the disability for each nerve involved.

In providing the specific findings noted 
above, the examiner should, to the extent 
possible, distinguish the symptoms and 
effects of the service-connected peripheral 
neuropathy of each upper extremity, from 
those associated with other disability, 
including carpal tunnel syndrome.

3.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


